Citation Nr: 0738279	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-34 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for erectile 
dysfunction.  

3.  Entitlement to a rating in excess of 20 percent for 
chronic prostatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran's representative submitted an informal hearing 
presentation in November 2007.  Review of that document 
reflects that the issue of entitlement to service connection 
for an acquired psychiatric disorder, (other than PTSD), has 
been raised.  This issue has not been developed or certified 
for appellate consideration and is referred to the RO for 
such further action as is deemed appropriate.  

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy during his period of active duty that included service 
as a radio teletype operator in the Republic of Vietnam.  

2.  The veteran is not shown to have a diagnosis of PTSD that 
can be linked to a stressor event capable of independent 
verification.  

3.  A VA examination in October 2006 found that 
manifestations of prostatitis included urination up to 9 
times per day at intervals of 1.5 hours with urination of 
twice at night at intervals of 1.5 hours.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to an innocently acquired disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.59, 3.301, 3.303, 3.304 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
chronic prostatitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.115b, Diagnostic Codes (DCs) 7512, 7527 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in January 2003 and May 2006 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Specifically, as to the claim of service connection for PTSD, 
the Board notes that in the January 2003 VCAA letter, the RO 
explained what information and evidence the veteran was 
expected to supply to VA to substantiate his claim for PTSD.  
Specifically, the veteran was asked to complete the enclosed 
PTSD questionnaire.  Further, he was told to provide the 
repots of private physicians who had treated him and to tell 
VA the dates and locations of any VAMC treatment he received 
in order for VA to request the records.  The veteran has not 
indicated that he has had any private treatment for his PTSD.  
The Board notes that a completed PTSD questionnaire is not of 
record; however, the veteran provided details of his alleged 
PTSD stressors at the time of the March 2003 psychiatric 
examination (which was conducted for VA purposes).  However, 
as will be discussed more fully in the body of the decision, 
the veteran's alleged stressors cannot be verified by the 
United States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records).  Further, the veteran stated at the time of 
the March 2006 exam that nothing really happened during his 
stint in Vietnam.  Primarily, he was dealing with personal 
problems, although he did find it hard dealing with the 
injured soldiers when helping them contact their families 
back home (through his work in teletype radios).  As such, it 
appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The VCAA also requires that VA make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  The information and evidence associated with 
the claims file consist of the veteran's service treatment 
records, VA medical treatment records, private post-service 
medical treatment records, VA prostatitis and psychological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
March 2006 and May 2006.  

PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

With all service connection cases, including claims involving 
PTSD, no compensation shall be paid if a disability is the 
result of the veteran's own willful misconduct, including the 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. §§ 3.1(n), 3.301, 3.303.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  Although it was 
noted on a VA record in June 2002 that the veteran had PTSD, 
the Board notes that the record predominantly reflects 
psychiatric diagnoses other than PTSD.  For example, when 
examined for VA purposes in March 2003, the examiner it was 
noted that the veteran appeared to have a chronic low level 
depression and anxiety with a preoccupation with his past 
military service.  There was no clear event of precipitation 
of symptoms but rather a vagueness about the anxiety being 
tied to veteran's Vietnam experiences.  The veteran was, 
however, anxious and depressed.  His personality structure 
appeared to be of a schizoid nature.  The final diagnoses 
included dysthymia, major depression, and generalized anxiety 
disorder.  PTSD was not diagnosed.  In another VA record 
dated in April 2003, the examiner noted that the veteran had 
PTSD "related to combat."  Subsequently dated records 
include a diagnosis of PTSD and depression in contexts of 
schizotypal personality in November 2003.  More recently, in 
2006, the veteran's psychiatric diagnoses were listed as 
anxiety disorder, depressive disorder, social phobia, and 
schizotypal vs. avoidant personality.  

The Board will assume that a diagnosis of PTSD is of record 
for the purpose of deciding this claim.  It is pointed out, 
however, that the April 2003 diagnosis of PTSD is deemed as 
"combat related."  As discussed below, however, the veteran 
was not engaged in combat.  Nevertheless, as the disorder was 
also reported in at least one subsequently dated record in 
November 2003, the Board will assume that a diagnosis of the 
condition is of record.  Nevertheless, it is pointed out that 
the diagnosis of PTSD must be based upon either participation 
in combat with the enemy or a verified in- service stressor 
for service connection to be warranted, as noted hereinabove.  
A favorable medical opinion is insufficient, in and of 
itself, to predicate the grant of service connection for 
PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.

Thus, the question in this case becomes whether the veteran 
is shown to have either engaged in combat with the enemy 
during service or experienced a verified in-service stressor 
based on which a diagnosis of PTSD can be predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his DD Form 214 indicates that he was 
awarded the Vietnam Service Medal, National Defense Service 
Medal, the Vietnam Campaign Medal, the Vietnam Service Medal 
and two overseas bars.  He also received one Oak Leaf 
Cluster.  He was stationed in Vietnam and his military 
occupational specialty was as a radio (teletype) operator.  

The official personnel and other records pertaining to the 
veteran's service in Vietnam do not confirm that he engaged 
in combat while stationed there.  None of the above military 
decorations that he received are among those typically 
recognized as indicative of combat service, (the Purple 
Heart, Combat Infantryman Badge, or similar combat citation).  
See VAOPGCPREC 12-99 (October 18, 1999); 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Additionally, nothing about 
the remaining evidence suggests that the veteran actually 
engaged in combat as contemplated by regulation.  In short, 
there is no evidence of record to show the veteran's 
participation in combat with the enemy during service.

Next, the Board must consider whether any diagnosis of PTSD 
can be shown to be based upon an in-service stressor that can 
be corroborated by other evidence.  In this regard, the Board 
observes that review of the veteran's statements regarding 
inservice stressors, to include a detailed account of 
inservice stressors made at the time of examination in March 
2003, reflects that he was scared of serving in Vietnam and 
had difficulty sleeping while there.  He was afraid that 
someone was going to cut his throat.  When asked if there 
were real problems, he said that nothing actually ever 
happened, but that he was going through a great deal of 
personal problems at the time that he had to worry about.  He 
did note that as he worked in a military affiliated radio 
station, he often visited the hospital to see if wounded 
soldiers wished to get in touch with their family.  He found 
this difficult and saw things that "caught up with him."  
He experienced nightmares after his return home following 
service.  He continued to have thoughts of his time in 
Vietnam.  

The Board initially observes that the information reported as 
inservice stressors lacks sufficient specificity as to 
warrant further effort at corroboration or related 
development, such as with the JSRRC.  The veteran in this 
regard has provided no other evidence to support his 
assertions concerning claimed stressful events.  As such, the 
evidentiary record presents no basis to permit independent 
verification.  As such, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD, and this claim must be 
denied.

The Board acknowledges that the veteran has an April 2003 VA 
diagnosis of PTSD which was noted to be "related to combat" 
and additional notations of the presence of this condition in 
subsequently dated records.  Without arguing whether the 
diagnosis of PTSD is valid and based upon a history alleged 
by the veteran which is not demonstrated in the actual 
records, VA, is unable to verify any of the veteran's claimed 
in-service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen; 
Moreau, supra.  Further, as discussed above, verification of 
the alleged stressors by JSRRC is not feasible.  Thus, 
because the veteran's diagnosis of PTSD was not based upon 
verified in-service stressors, the claim for service 
connection for PTSD must be denied.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




Prostatitis

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Service connection was granted for the veteran's chronic 
prostatitis by a rating decision dated in March 1972, and a 
noncompensable disability evaluation was assigned thereto 
under the provisions of DCs 7527 and 7512.  See 38 C.F.R. 
§ 4.115b, DCs 7527, 7512.  During the appeal process, in 
October 2006, the RO issued a rating decision which increased 
this evaluation to 20 percent disabling, effective August 7, 
2002.  It is asserted that this condition warrants a rating 
in excess of 20 percent.  

The evidence of record reflects continuing treatment for 
complaints likely associated with prostatitis.  For example, 
In August 2002, he complained of increased frequency of 
urination.  His history was noted to include prostatitis.  It 
was noted that he had to void 2 to 3 times per night.  There 
was no change in urinary urgency, no hesitance, and no 
dribbling.  Medications were prescribed.  

When examined for VA purposes in March 2003, it was noted 
that the veteran had undergone prostate biopsy in September 
2002.  Residual symptoms included blood in the urine and 
stool.  He continued to have erectile dysfunction, frequent 
urination, and sharp pain in the groin area.  He reported 
lost time from work but without specificity.  Rectal 
examination showed an enlarged prostate which was non-tender 
with no palpable nodules.  Diagnostic tests included 
comprehensive metabolic panel that was within normal limits 
as were blood count and prostate-specific antigen.  
Urinalysis showed trace ketones.  The diagnosis was 
prostatitis.  The examiner also noted that there had been no 
change.  

In December 2002, the veteran reported persistent urinary 
frequency despite Flomax treatment.  

In May 2003, the diagnosis was benign prostatic hypertrophy 
somewhat helped by Flomax.  

When examined for VA purposes in October 2006, the veteran 
reported that he urinated 9 times during the day at intervals 
of 1.5 hours.  He urinated twice at night at intervals of 1.5 
hours.  He said that he had problems starting urination, and 
that his urine flow was hesitant with decreased force.  
Examination showed that the prostate was moderately enlarged.  
The diagnosis was chronic prostatitis.  

DC 7527 specifically provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals are 
rated according to the symptoms of voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7527.

DC 7512 provides that chronic cystitis, including 
interstitial and all etiologies, infections, and non-
infections are rated as a voiding dysfunction.  38 C.F.R. § 
4.115b, DC 7512.

The Board finds that the veteran's voiding dysfunction is the 
most predominant symptom, but shall consider whether a higher 
rating is available as a voiding dysfunction or urinary tract 
infection.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
20 percent evaluation when the disability requires the 
wearing of absorbent material which must be changed less than 
2 times per day.  The next highest rating, a 40 percent 
disability rating is warranted when the disability requires 
the wearing of absorbent material which must be changed 2 to 
4 times per day.  38 C.F.R. § 4.115a (2007).

In considering urinary frequency, a 20 percent rating is 
warranted when there is daytime voiding interval between one 
and two hours, or; awakening to void three to four time per 
night.  The next highest rating, a 40 percent rating, is 
warranted when there is daytime voiding interval of less than 
one hour, or awakening to void five or more times per night.  
Id.

Obstructed voiding warrants a 30 percent disability rating 
when there is urinary retention requiring intermittent or 
continuous catherization.  Id.

Urinary tract infection warrants a 10 percent evaluation when 
the condition requires long-term drug therapy, one to two 
hospitalizations per year, and/or intermittent intensive 
management.  38 C.F.R. § 4.115a (2007).  The maximum 30 
percent evaluation is warranted when there is recurrent 
symptomatic infection, requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Id.  Although it 
is not the case here, if poor renal function is present, the 
symptoms must be rated under renal dysfunction.  Id.

After reviewing the evidence of record, the Board finds that 
a disability rating in excess of 20 percent is not warranted 
for his service-connected chronic prostatitis.  The veteran's 
prostatitis is not shown to require the wearing of absorbent 
materials.  The daytime voiding interval is not less than 
once per hour, and he is not shown to awaken to void five or 
more times per night.  In addition, there is no evidence of 
urinary retention requiring intermittent or continuous 
catheterization.  Finally, there is no evidence documenting a 
urinary tract infection in recent years.

Because the evidence does not satisfy the criteria for the 
next highest evaluation for the veteran's service-connected 
chronic prostatitis, the preponderance of the evidence is 
against the veteran's claim.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (finding the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  

A rating in excess of 20 percent for chronic prostatitis is 
denied.  


REMAND

In February 2007, the RO denied service connection for 
erectile dysfunction.  The veteran's service representative 
statements in a November 2007 informal hearing presentation 
have been interpreted as a timely notice of disagreement with 
that denial.  

A statement of the case (SOC) has not been sent to the 
veteran regarding this issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue an SOC the Board 
remanded the matter for issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of an SOC, so that 
the veteran may have the opportunity to 
complete an appeal on the issue of 
entitlement to service connection for 
erectile dysfunction (if he so desires) 
by filing a timely substantive appeal.  
If a timely substantive appeal is not 
filed, the matter should be closed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


